DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 9/15/21, with regard to reference AY, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because reference AY would appear to have been misidentified on the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10728889 B2 (“ ‘889”), in view of U.S. Patent Publication No. 2011/0199985 A1 to Cai et al.
 As to claim 2, ‘889 discloses A user equipment performing radio communication with a base station configuring a primary cell and a secondary cell (preamble of ‘889),

the user equipment is configured to align uplink transmission timings of uplink transmissions to the secondary cell by using the timing advance for the secondary cell (see ‘889 limitations above, also see “wherein the user equipment is configured to be informed, from the primary cell, of a timing advance for use in communicating to the secondary cell, the timing advance indicating an uplink transmission timing alignment value” and “the timing advance for use in each of the primary cell and the secondary cell being configured to cause communication from the user equipment to a node in the primary cell and to a node in the secondary cell to arrive at each of the nodes at a same time, wherein the uplink transmission timing alignment value indicated by the set timing advance for each of the primary cell and the secondary cell indicates an added amount of timing advance or delay for the user equipment to wait before the user equipment sends a radio frequency signal for communication with each of the primary cell and the secondary cell respectively”).
‘889 does not appear to explicitly disclose PUSCH and SRS transmissions.
Cai discloses uplink PUSCH and uplink SRS transmissions to a secondary cell (Fig. 1, paragraphs 7-9, 27, 75, 83-84, disclosing the UE transmitting uplink PUSCH and uplink SRS transmission to the relay node RN, i.e., a secondary cell).

As to claim 3, ‘889 and Cai teach the UE as in the parent claim 2.
‘889 further discloses wherein the user equipment is configured to be informed, from the primary cell, of the timing advance for the secondary cell. (“wherein the user equipment is configured to be informed, from the primary cell, of a timing advance for use in communicating to the secondary cell, the timing advance indicating an uplink transmission timing alignment value”).
As to claim 4, see rejection for claim 3.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2004/0246923 A1 to Achard, in view of U.S. Patent Publication No. 2011/0199985 A1 to Cai et al.
As to claim 2, Achard discloses A user equipment performing radio communication with a base station configuring a primary cell and a secondary cell (Figs. 1 and 2: MS/UE communicating with BSC, connected to two BTSs; Fig. 2 and paragraphs 76-79; paragraphs 39 and 49 disclose that the value TA1, i.e., “the timing advance for the secondary cell", is sent to the MS/UE by the "old cell", i.e., the recited "primary cell", thus teaching that the BTS representing the “old cell” is capable of configuring the “new cell”, i.e., capable of configuring the primary and secondary cells, thus further teaching this limitation),
wherein the user equipment is configured to set a value different from a timing advance for the primary cell indicating a timing alignment value of an uplink transmission to the primary cell (paragraphs 
paragraphs 76-79 and Fig. 2; paragraphs 24, 39-42 and 49, teaching an MS/UE transmitting separate wireless radio frequency signals to two BTSs where each such wireless radio frequency signal takes into account its respective "timing advance value TA0/1"; see, in particular, paragraph 42, disclosing that the relationship between TA0 and TA1 is expressed via the equation: TA1=OTD+TA0, thus teaching that TA1 differs from TA0 by "a measured observed time difference OTD", teaching “wherein the user equipment is configured to set a value different from …”, thus teaching this limitation), and
the user equipment is configured to align uplink transmission timings of uplink transmissions to the secondary cell by using the timing advance for the secondary cell. (see discussion above, disclosing the MS/UE communicating with the serving and target cells/BTSs, respectively, utilizing TA0 and TA1, the "first and second timing advances", respectively, teaching this limitation)
Achard does not appear to explicitly disclose PUSCH and SRS transmissions.

At the time of invention, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Cai above, in conjunction with and to modify the teachings of Achard, i.e., " the user equipment is configured to align uplink transmission timings of uplink transmissions to the secondary cell by using the timing advance for the secondary cell", to reject " the user equipment is configured to align uplink transmission timings of PUSCH and SRS to the secondary cell by using the timing advance for the secondary cell", at least because the uplink PUSCH and uplink SRS transmissions to the secondary cell disclosed in Cai are clearly closely analogous to, and are examples of, the uplink transmission to the secondary cell disclosed in Achard, and thus may be substituted for, or be incorporated into, Achard’s uplink transmissions to reject the claim.  This is at least because both Cai and Achard implement wireless multi-channel communications involving multiple cells. Cai and Achard are in the same field of endeavor concerning management of communication quality in multi-cell wireless communications infrastructure.  The suggestion or motivation would have been to improve wireless communications quality.  (Cai, paragraphs 1-9; Achard, paragraphs 1-49).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 3, Achard and Cai teach the UE as in the parent claim 2.
Achard further discloses wherein the user equipment is configured to be informed, from the primary cell, of the timing advance for the secondary cell. (Fig. 2 and paragraphs 76-79; paragraphs 39 
As to claim 4, see rejection for claim 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463